DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 10/06/2020.  Claim 20 had been cancelled, claims 13-15 amended and claims 21-23 added.  Claims 1-19 and 21-23 are currently pending, with claims 18 and 19 withdrawn from consideration as being drawn to non-elected inventions.  

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/06/2020, with respect to the rejections of claims 13-15 under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 13-15 under 35 USC 112 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made due to omission of essential elements as detailed below.
Applicant’s arguments, see the Remarks, filed 10/06/2020, with respect to the rejections in view of the prior art have been fully considered and are persuasive.  The rejections in view of the prior art have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims recite a series of steps of receiving signals, generating control values, and generating output FiO2 values. This judicial exception is not integrated into a practical 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5, 9-11, 17, and claims 2-17 and 21-23 due to dependence from claims 1, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure receiving signals, generating control values and generating and receiving output FiO2 values.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.
Claim 1 recites the limitation “the accumulation control value” in lines 16-17.  Line 11 recites accumulation control values thus it is unclear whether liens 16-17 refer to one or more of the antecedent accumulation control values and if less than all of the accumulation control values which subset thereof.  As such there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it is assumed that lines 16-17 are intended to recite “the accumulation control values” thus referring to all of the antecedent accumulation control values. 
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure determining SpO2 range.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure modifying accumulation control values.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure generating an rFiO2 evaluation result.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure generating an SpO2 evaluation .
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure receiving input.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure by which a target range is determined.  It is respectfully noted that if the issue of the claims being directed to an abstract idea as detailed above were overcome, the issue of indefiniteness due to incompleteness would also be overcome.

Allowable Subject Matter
Claims 1-17 and 21-23 are rejected under 35 USC 101 and 35 USC 112 as detailed above, but would be allowable over the prior art if amended to obviate the ground for rejection under 35 USC 101 and 35 USC 112.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest a method for automatically controlling inspired oxygen deliver having the combined steps of claim 1 including receiving signals representing input oxygen saturation, generating control values based on the input values and a target value, and generating output inspired oxygen concentration values based on the control values and reference values wherein the control .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773